Citation Nr: 1215534	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  09-27 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease.  

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel






INTRODUCTION

The Veteran served on active duty from May 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In July 2009, in his VA Form 9, Substantive Appeal, the Veteran requested that a Board hearing be held at the RO.  However, in a form received by VA in September 2011 the Veteran withdrew this request for a Board hearing.  As the Veteran has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).  

In April 2012, the Board requested an expert medical opinion from a specialist at the Veterans Health Administration (VHA) regarding the Veteran's claims on appeal.  Later in April 2012, Dr. M.A.C., a gastroenterologist at a VA facility in Iowa, submitted a VHA opinion.  Thus, these claims are now ready for adjudication.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence of record shows that the Veteran's diagnosed hypertension is the result of, or was chronically aggravated by, his service-connected ischemic heart disease.  

2.  Resolving all doubt in the Veteran's favor, the evidence of record shows that the Veteran's preexisting GERD was aggravated by his period of active duty service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension as secondary to service-connected ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2011).  

2.  The Veteran's GERD was aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determinations reached in this decision the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for resolution of these service connection claims for hypertension and GERD at present without detriment to the due process rights of the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2011).  

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Hypertension

The Veteran seeks service connection for hypertension.  In his written submissions, he essentially contends that his hypertension was due to stress from his job as an air traffic controller at a busy air base near Saigon in Vietnam or was secondary to his diagnosed ischemic heart disease.  

The Veteran's DD Form 214 indicated that the Veteran's military occupational specialty was analogous to that of a civilian airport control operator.  Information in the claims file shows that he served in Vietnam from January 1968 to January 1969.  There is no indication in the record, and the Veteran does not contend, that he participated in combat while in service in Vietnam.  

Blood pressure readings during inservice examinations in May 1965, June 1965, August 1966, and August 68 were within normal limits.  His January 1969 discharge examination noted no abnormalities and his blood pressure reading was given as 126/78.  

Hypertension was noted in post-service medical records.  Private medical records noted the Veteran's hypertension.  VA medical records also showed treatment for hypertension.  

The Veteran underwent a VA examination in March 2007.  It was noted that the Veteran had been suffering from hypertension since 1994 and took Coreg to control the disorder.  Blood pressure readings were listed as: 120/82, 120/80, and 120/80.  Diagnosis was hypertension which the examiner felt was not a complication of diabetes.  

In a November 2010 rating decision, the Veteran was granted service connection for ischemic heart disease associated with herbicide exposure.  

The April 2012 VHA medical expert, Dr. M.A.C., noted that the Veteran's blood pressure readings taken during active duty were within normal limits.  With his weight never above 140 pounds, hypertension was never diagnosed.  Dr. M.A.C. felt that this was probably correct.  He also noted, however, that there was a family history of heart disease and one urine test was positive for glucose which suggested that the potential for the Veteran to develop heart disease or diabetes was probably significant.  The VHA expert also opined that it was at least as likely as not that the Veteran's hypertension was proximately due to or the result of his service-connected ischemic heart disease.  

Based on the evidence of record the Board finds that service connection for hypertension is warranted in this case.  As noted above, the Veteran is currently diagnosed with hypertension.  While there is no medical opinion of record indicating that the Veteran's hypertension is related to his period of active service, and the record does not contain sufficient evidence to grant direct service connection, secondary service connection is available for this claim if there is evidence that the hypertension was either caused by or aggravated by a service-connected disability.  The report of the April 2012 VHA medical expert demonstrates that the Veteran's hypertension was proximately due to or the result of his service-connected ischemic heart disease.  Therefore, secondary service connection for hypertension is warranted.  

GERD

The Veteran seeks service connection for GERD.  He essentially contends that this disorder pre-existed service and was aggravated during his period of active duty or was directly related to his period of service.  In his October 2007 Notice of Disagreement, the Veteran claimed that the stress of work as an air traffic controller at a busy air base near Saigon manifested itself as stomach problems and high anxiety.  

As noted above, the Veteran's DD Form 214 indicated that his military occupational specialty was analogous to that of a civilian airport control operator and that he served in Vietnam from January 1968 to January 1969.  There is no indication in the record, and the Veteran does not contend, that he participated in combat while in service in Vietnam.  

On the Veteran's May 1965 report of medical history associated with his enlistment examination, he checked the "yes" box when asked if he ever had frequent indigestion.  He also noted on the form that he had been treated in the past five years "over acidity" by a Dr. C.  The examiner noted that the Veteran had occasional indigestion.  

Several weeks later, on a June 1965 report of medical history, the Veteran again indicated a problem with frequent indigestion.  The examiner noted that the Veteran had acid indigestion during the summer of 1964 due to an improper diet, but had no difficulty since with no complications and no sequelae.  

March 1966 service treatment records noted that the Veteran had low abdominal cramping pain for the past six days with mild constipation which occurred in the evenings and at night for about six or seven times.  Several days later he felt better after a good bowel movement.  

June 1966 service treatment records showed a complaint of reoccurrence of constant lower abdominal pain for the past five days.  There were also complaints of constipation and diarrhea.  He was scheduled for a sigmoidoscopy which was normal.  

An August 1966 annual physical examination report noted that the Veteran had occasional episodes of indigestion with pain in the stomach.  An upper GI series was done in June 1966 which revealed no abnormalities.  No medication was needed and there were no complications and no sequelae.  

A June 1968 service treatment record noted a history of epigastric burning pain, gas, and belching after meals and at night.  Impression was mild gastritis and rule out peptic ulcer.  

July 1968 service treatment records noted that the Veteran continued to complain of epigastric burning and belching aggravated by rich and spicy foods.  Though antacids were said to partially relieve symptoms, no real improvement was noted.  However, an upper GI series was normal.  

Esophagitis due to unknown cause was diagnosed on the Veteran's July 1968 medical recommendation for flying duty.  

An August 1968 examination noted no abnormalities; however, an examiner stated that the Veteran was treated for esophagitis in July 1968 with no complications and no sequelae.  

His January 1969 discharge examination noted no abnormalities.  The examiner noted occasional indigestion, not related to certain foods.  It also was noted that he had an upper GI series in July 1968 that was normal and that he had been treated with antacids with no complications and no sequelae.  

Post-service, private medical records of Dr. M.T. dated from June 2005 to April 2007 showed follow-up treatment for reflux and gastric pain.  

The Veteran underwent a VA examination in March 2007.  The examiner noted that the Veteran had been suffering from acid reflux disease since 1969, or the year that he was discharged from active duty.  Occasional stomach pain was located at the epigastrium and the abdominal pain was burning.  He denied any stomach surgery and took Nexium.  An upper GI series was abnormal.  Diagnosis was GERD with heartburn and regurgitation.  The VA examiner did not provide a medical opinion on the etiology of the Veteran's GERD disorder.  

Post-service VA medical records noted that the Veteran's GERD was asymptomatic or stable.  

The April 2012 report of the VHA expert, Dr. M.A.C., noted that the Veteran had a significant history of indigestion in 1964 prior to service.  This was referenced on his service entrance examination's report of medical history as a consultation or treatment "over acidity."  Dr. M.A.C. stated that his review of other service treatment records showed that the Veteran was probably treated for irritable bowel syndrome in 1966 and for esophagitis or reflux in 1968.  He opined that there was at least a 50/50 chance that the Veteran had GERD prior to enlistment and probably had irritable bowel syndrome before he enlisted as well.  He noted intestinal complaints in service in March 1966 and reflux complaints in June 1968.  Therefore, Dr. M.A.C. was of the opinion that the Veteran's GERD complaints clearly worsened while on active duty.  This opinion was mainly due to the number of visits the Veteran made in 1968 to adjust medications to control his symptoms.  Dr. M.A.C. also opined that the severity of this condition worsened beyond the natural progression of the disease during active duty service.  

Based on the evidence of record, the Board finds that service connection for GERD is warranted in this case.  Initially, the Board notes that a GERD disorder clearly and unmistakably pre-existed the Veteran's period of active duty.  As noted above, service treatment records show that the Veteran had been treated for acid indigestion the summer before enlistment.  In addition, the April 2012 VHA medical expert opined that the Veteran had GERD prior to enlistment.  

In view of the fact that the VHA medical expert has concluded that the Veteran's pre-existing GERD disorder was definitely known and was essentially recorded in service treatment records near the time of his entry into active duty in May 1965, the presumption of soundness does not apply in this case.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  

The Veteran's service treatment records show numerous sick call visits, especially in 1966 and 1968, for abdominal complaints, such as indigestion, epigastric pain, gas, and belching.  

In view of the above, and affording the Veteran the benefit of the doubt as the law requires, the Board finds that evidence in the record contains clear and unmistakable evidence that the Veteran's GERD preexisted service, and that such preexisting GERD was aggravated by service.  Aggravation is shown and manifested during his last year of service from what was described as treatment for esophagitis when antacids did not completely relieve his symptoms and no real improvement was noted.  While his discharge examination failed to note any gastrointestinal abnormalities, the examiner did note occasional indigestion and treatment with antacids.  Indeed, after review of all the evidence of record, the April 2012 VHA medical expert also opined that the Veteran's GERD clearly worsened while he was on active duty beyond the natural progression of the disease.  

In this case, the Board finds that aggravation during service has been shown.  The Board considers that the April 2012 VHA expert's finding that the Veteran's GERD complaints clearly worsened during service and cannot be considered the usual or natural progression of the Veteran's GERD disease.  Therefore, the Board finds that there is sufficient evidence in the record to show that the Veteran's pre-existing GERD disorder was aggravated during a period of active service, and the claim for service connection for GERD is granted.


Conclusion

Accordingly, the Board finds that granting the Veteran the benefit of the doubt, service connection for GERD and secondary service connection for hypertension are warranted in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension, including as secondary to ischemic heart disease, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for GERD is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


